DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 18 recites the limitation "the first indication information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2020/0367046 A1) in view of Wang et al. (US 2016/0192261 A1).
Consider claim 1, Son teaches a method for session processing (abstract), comprising:
receiving, by a first core network element, a session establishment request message, wherein the session establishment request message carries at least one of Protocol Data Unit (PDU) session identification information, slice selection assistance information, slice selection assistance information (SNSSAI), and Data Network Name (DNN) information (Fig. 2, step 210, and paragraph 10 and 48, a PDU session request include DNN); 
determining, by the first core network element, whether to perform a first type transmission on a PDU session, based on a first policy and at least one of the SNSSAI and DNN information in the session establishment request message (paragraph 51 and 59-66, SM function is selected based on DNN to further establish the communication session and paragraph 67, SMF also selected based on location, load status, etc.); and 
performing the first type transmission on the PDU session (paragraph 56, the UE eventually connected to the network and start communication).
Son does not teach wherein the first type transmission comprises: performing a data copy type transmission of a data packet through multiple paths between a network side and a terminal side.
Wang further teaches wherein the first type transmission comprises: performing a data copy type transmission of a data packet through multiple paths between a network side and a terminal side (Fig. 8 and paragraph 102 and 112, the UE connects both source and target eNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of continue communication.
Consider claims 8 and 15, Claims 8 and 15 having similar limitations as claim 1 therefore, claims 8 and 15 are rejected for the same reasons claim 1 is rejected.

Consider claims 4, 11 and 18, Son also teaches wherein the first policy comprises at least one set of: a correspondence between the first indication information and the at least one S-NSSAI and the DNN; and Policy Control and Charging, PCC, policy information, wherein the first indication information is used to indicate whether to perform the first type transmission (paragraph 59-67, the determination of “yes” and “no” and the location, load status etc. in combination of DNN).

Consider claims 6, 13 and 20, Wang also teaches wherein the copy type transmission refers to transmitting the same data on two different paths (paragraph 112, data transmits on dual connection to both eNBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of continue communication.

Consider claims 7 and 14, Wang also teaches wherein IP addresses of different paths are different or the same, and the data streams and the QoS policies of the different paths are different or the same (paragraph 112, data transmits on dual connection to both eNBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of continue communication.

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/14/22